POLLEY, J.
(dissenting). The trial court should have directed a verdict for plaintiff. The money in dispute was obtained by defendants from plaintiff by falsehood and misrepresentation. This fact is conceded by defendants themselves and is recognized by the court in the majority opinion. But, the money having been advanced by palintiff to defendants to be used for. a specific purpose, the title thereto, remained in plaintiff until it was used for the purpose for which it was advanced. When U was found that the money could not be used for the purpose for which it was advanced, defendants should have returned it to plaintiff. Instead of doing this, they told plaintiff it had been used as he had directed, but that they would try to get it back for him. They then told him they were able to get back $600, which they gave him, but said they could not get the remaining $400. This statement was absolutely false, the money being in defendants’ possession at that particular time. When this fact was discovered, defendants should have been compelled to return the money to plaintiff.